Title: From George Washington to Benjamin Lincoln, 19 September 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters 19th Septr 1782
                  
                  I inclose to you Copies of a Report of the Engineer Maj. Villefranche & a Representation of Maj. Genl Knox—respectg the magazine which was proposed to be erected on Constitution Island.
                  Immediately upon the Plan being determined on, Fatigue Parties from the army were ordered to be employed on the Work of Digging & preparing for the foundations as often as they were applied for by the Engineer, which was very constantly attended to till the Work was compleated to its present State—By the Enclosed papers you will see there has been a total failure on the Port of the Q. masters, both in point of masons and materials—by which means, & the advanced Season, the probability of effectg any thing to any purpose this Year, is totally lost.
                  Under these Circumstances, & agreeable to Genl Knox’s Representation, I have directed the Work to cease for this Season—& to apply our attention to preparating for the Accomodation of the Troops which will be assigned to that Garrison, as soon as the army retires to its Winter Quarters.
                  Inclosed you will also find Copy of the Nomination & appointment of Field Commissaries of military Stores—agreable to the late Regulation.I am &a.
                  
               